1   This memorandum opinion was not selected for publication in the New Mexico Reports. Please see
 2   Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum opinions. Please
 3   also note that this electronic memorandum opinion may contain computer-generated errors or other
 4   deviations from the official paper version filed by the Court of Appeals and does not include the
 5   filing date.
 6        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 7 ALBUQUERQUE PLAZA OFFICE
 8 INVESTMENT, LLC, a New Mexico
 9 Limited Liability Company,

10          Plaintiff-Appellant,

11 v.                                                           NO. 30,104

12 ANGELA ANDRESEN d/b/a
13 GALLERIA ENCANTADA,

14          Defendant-Appellee.

15 APPEAL FROM THE DISTRICT COURT OF BERNALILLO COUNTY
16 Alan M. Malott, District Judge

17   Brownstein Hyatt Farber Schreck, LLP
18   Eric P. Burris
19   Matt Kim-Miller
20   Albuquerque, NM

21 for Appellant

22 Angela Andresen
23 Albuquerque, NM

24 Pro Se Appellee

25                                 MEMORANDUM OPINION

26 FRY, Chief Judge.
1       Summary affirmance was proposed for the reasons stated in the calendar notice.

2 No memorandum opposing summary affirmance has been filed, and the time for doing

3 so has expired. AFFIRMED.

4       IT IS SO ORDERED.



5
6                                       CYNTHIA A. FRY, Chief Judge

7 WE CONCUR:


8
9 JAMES J. WECHSLER, Judge


10
11 ROBERT E. ROBLES, Judge




                                           2